Case 1:16-cr-20897-PAS Document 157 Entered on FLSD Docket 07/24/2019 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 16-CR-20897-SEITZ

  UNITED STATES OF AMERICA,

  V.

  PRINCESS CRUISE LINES, LTD .,

         Defenda nt.


              ORDER RE: OCTOBER 2, 2019 STATUS CONFERENCE

         THIS MATTER came before the Court for the July 19, 2019 status

  conference. Based on the discussion during that conference and to prepare for the

  status conference set for October 2, 2019, at 2 pm, in Courtroom 11-4, below are the

  items the parties must be prepared to discuss . It is t herefore

         ORDERED THAT:

         1.      Defendant and its related entities (hereinafter, "Defendant") shall be

  prepared to:

                 a.    Describe th e current state of the compliance and ethics program;

  the changes to that program Defendant will make to h ave a "world class compliance

  and ethics program," as Defendant said at the hearing; and how it will measure the

  success of these efforts.

                 b.    Describe t h e content and frequency of compliance and

  compliance-culture training for t he Carnival Corporation & plc Board of Directors,

  and for executives of Carnival Corporation & plc. and its brands, and the measures

  that will be used to evaluate the effectiveness of the training.
Case 1:16-cr-20897-PAS Document 157 Entered on FLSD Docket 07/24/2019 Page 2 of 3



               c.         Describe Defendant's plan for ongoing meetings between the

  CAM and its Board of Directors, and the frequency of the same.

               d.         Through Sandy Rowlett, Vice President, Incident Analysis

  Group (IAG) at Carnival Corporation & plc, describe the actions and timetable to

  address the weaknesses in Defendant's internal investigations and related root-

  cause analyses and corrective and preventive actions, including:

                     i.         The status of the milestones put forward by Defendant to

  implement changes to Defendant's corporate-wide investigation function shown in

  the timetable submitted to the Court on September 26, 2018. [DE 84].

                    11.         The process for identifying and classifying matters for

  internal investigations, including the specific individuals responsible for making

  such determinations, and the process for resolving internal disputes regarding how

  a matter should be investigated (such as, by a ship or by the IAG).

                    m.          The time frames for deciding whether any issue will be

  investigated and by whom within the company.

                    iv.         The root-cause analysis methodology or methodologies it

  has selected for its investigations.

                    v.          The content and frequency of training to be provided to

  both fulltime investigators and to any shore or shipboard personnel who will

  undertake internal investigations.

                    vi.         The process for communicating the results of

  investigations to the Leadership Team and the Board of Directors.




                                                2
Case 1:16-cr-20897-PAS Document 157 Entered on FLSD Docket 07/24/2019 Page 3 of 3



                   vu.        Any other steps Defendant designed to ensure that

  investigations identify root causes and develop effective corrective and preventive

  actions. This shall include a description of Defendant's process for determining

  whether corrective and preventive actions require changes to allocation of

  resources, strategic and financial plans, levels of staffing and crew, training content

  or methods, and work conditions. The CEO and Chairman of the Board must be

  prepared to explain the Defendant's plan to implement the necessary changes

  identified as a result of the root-cause findings .1

         2.     The Government shall take the lead to describe the jointly agreed-upon

  metrics for environmental compliance and how those metrics will be tracked and

  presented to the Court.

         3.     Both parties shall discuss Defendant's compliance with the terms of

  the Agreement for the Court's Consideration Re solving the Superseding Petition for

  Summons for Offender under Supervision dated April 26, 2019, accepted by the

  Court on June 6, 2019.
                                                                  ~
         DONE AND ORDERED in Miami, Florida, this          OJtf   day of July 2019.



                                          e~~
                                            UNITED STATES DISTRICT JUDGE
  cc:   All counsel of record




  1 The Carnival Corporation & plc Chair of the Board, Mickey Arison, and President
  and Chief Executive Officer, Arnold Donald, shall attend all future court
  conferences and hearings.

                                               3
